Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Farad Shir on  August 11, 2022.
In the claims: 
Claim 13:  in claim 13 DELETE: “so as”.
 Claim 16:  in claim 16, two instances  DELETE: “so as”.
Claim 17:  in claim 17, three instances DELETE: “so as”.
Claim 18:  in claim 18 two instances  DELETE: “so as”.



DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/After Non-Final rejection, filed May 13, 2022. In view of examiner amendments above, claims 1, 13-19 are pending. Claims 2-12 are cancelled. 
Rejections Withdrawn
The status for each rejection and/or objection in the previous Office Action is set out below.
1. The rejection of claims 1-13 under 35 U.S.C. § 112 first paragraph, as failing to comply with the written description requirement is withdrawn in view of amendments to claimed to specify the chemical structure of the claimed ligand.
2. The rejection of claims 1-13 under 35 U.S.C. § 112 second paragraph, as is withdrawn in view of amendments to claimed to specify the chemical structure of the claimed ligand.
3. The rejection of claims 1-5, 7 under 35 U.S.C.§ 102(a)(1) and 102(a)(2) as being anticipated by US 20130309689, Nov. 21, 2013, by Rogers et al.  is withdrawn in view of amendments to claimed to specify the chemical structure of the claimed ligand.
4. The rejection of claims 1-6, 9, 11,13 under 35 U.S.C.§ 103 over CN105449111 March 30, 2016  and Greene et al. Protective Groups in Organic Synthesis (page 1-15)  1991is withdrawn in view of amendments to claimed to specify the chemical structure of the claimed ligand.

Allowable Subject Matter
Claims 1 and 13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Group II: claim 14-18 directed to quantum dot and display apparatus comprising the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR § 1.104.
Because a claimed invention previously withdrawn from consideration under 37
CFR § 1.142 has been rejoined, the restriction requirement between Groups I-II as set forth in the Office action mailed on 9/08/2021 is hereby withdrawn. In view of the
withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See MPEP § 804.01.
Claims 1, 13-9 are allowed. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed ligand quantum dot and display apparatus comprising the ligand of claim 1, are novel and non-obvious over the prior art. 
The closest prior art is CN105449111 March 30, 2016, of record, which teaches a  quantum dot light emitting diode substrate having a bonding layer, a display panel and a display device using the quantum dot light emitting diode substrate, and a method of manufacturing the same, and discuss  preparing a quantum dot layer on a substrate comprises: preparing the quantum dot layer by the quantum dot material modified by ligands.
The reference does not teach the claimed ligand of chemical structure recited in claim 1 which are the distinct features of the instantly claimed process.
Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed
invention and therefore, the claimed invention is deemed novel and unobvious over the
prior art.
Conclusion
In view of examiner amendment above, Claims 1, 13-19  are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622